 
Exhibit 10.9
 
Execution Copy
 
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 
 
 
FINANCIAL SERVICES VEHICLE TRUST,
 
BMW MANUFACTURING L.P.,
 
BMW AUTO LEASING LLC,
 
BMW VEHICLE LEASE TRUST 2014-1,
 
and
 
U.S. BANK NATIONAL ASSOCIATION,
as Indenture Trustee
 
 


_______________________________________
 
BACK-UP SECURITY AGREEMENT
Dated as of April 16, 2014
_______________________________________
 
 
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------



 


 

 
 

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS

 

   
Page
 
ARTICLE ONE
 
DEFINITIONS
 
2
 
Section 1.01.
 
Definitions
 
2
 
Section 1.02.
 
Interpretive Provisions
 
3
 
ARTICLE TWO
 
SECURITY INTEREST
 
3
 
Section 2.01.
 
Grant of Security Interest.
 
3
 
Section 2.02.
 
Certificate of Title
 
4
 
Section 2.03.
 
Filing of Financing Statements.
 
4
 
Section 2.04.
 
Use of Collateral
 
5
 
Section 2.05.
 
Further Description of the Collateral
 
5
 
Section 2.06.
 
Back-Up Rights of Issuer
 
5
 
ARTICLE THREE
 
MISCELLANEOUS
 
5
 
Section 3.01.
 
Amendments
 
5
 
Section 3.02.
 
Governing Law
 
5
 
Section 3.03.
 
Severability of Provisions
 
5
 
Section 3.04.
 
Counterparts
 
5
 
Section 3.05.
 
Successors and Assigns
 
5
 
Section 3.06.
 
Further Assurances
 
6
 
Section 3.07.
 
Limitation of Liability of Owner Trustee, the Trustee and the Indenture Trustee.
 
6
 
Section 3.08.
 
Notices
 
6
 
Section 3.09.
 
Series Disclaimer and Acknowledgment
 
7
 
     
SCHEDULES
 
   
Schedule A — Schedule of 2014-1 Leases
 
A-1
 


 
 

--------------------------------------------------------------------------------

 

BACK-UP SECURITY AGREEMENT
 
This Back-Up Security Agreement, dated as of April 16, 2014, is among Financial
Services Vehicle Trust, a Delaware statutory trust (the “Vehicle Trust”), BMW
Manufacturing L.P., an Indiana limited partnership (“BMW LP”), BMW Auto Leasing
LLC, a Delaware limited liability company (the “Transferor”), BMW Vehicle Lease
Trust 2014-1, a Delaware statutory trust (the “Issuer”), and U.S. Bank National
Association, a national banking association, not in its individual capacity, but
solely as indenture trustee (the “Indenture Trustee”) under the Indenture, dated
as of April 16, 2014 (the “Indenture”), from the Issuer to the Indenture
Trustee.
 
RECITALS
 
WHEREAS, the Vehicle Trust is governed by the Amended and Restated Trust
Agreement, dated as of September 27, 1996, as further amended as of May 25, 2000
and December 1, 2006 (the “Vehicle Trust Agreement”), between BMW LP and BNY
Mellon Trust of Delaware, formerly known as The Bank of New York (Delaware), a
Delaware banking corporation, as Trustee (the “Trustee”);
 
WHEREAS, the Vehicle Trust was formed for the purposes of taking assignments and
conveyances of, holding in trust and releasing its ownership interest in,
various trust assets, including lease contracts (insofar as such lease contracts
pertain to particular passenger cars, motorcycles or light trucks) and the
related passenger cars, motorcycles or light trucks;
 
WHEREAS, the parties to the Vehicle Trust Agreement supplemented the Vehicle
Trust Agreement with a supplement, dated as of April 16, 2014 (the “2014-1
Vehicle Trust Supplement” and together with the Vehicle Trust Agreement, the
“SUBI Trust Agreement”), to establish one special unit of beneficial interest
(the “2014-1 SUBI”);
 
WHEREAS, in connection with the SUBI Trust Agreement, a separate portfolio of
Leases (the “2014-1 Leases”), the Leased Vehicles that are leased under the
2014-1 Leases (the “2014-1 Vehicles”) and certain other related assets of the
Vehicle Trust have been allocated to the 2014-1 SUBI;
 
WHEREAS, the Vehicle Trust has issued to BMW LP a certificate evidencing a
beneficial interest in the 2014-1 SUBI (the “2014-1 SUBI Certificate”);
 
WHEREAS, the Issuer was formed pursuant to that certain trust agreement, dated
as of March 17, 2014, as amended and restated as of April 16, 2014, between the
Transferor and Wilmington Trust, National Association, a national banking
association, as owner trustee (the “Trust Agreement”);
 
WHEREAS, pursuant to the SUBI certificate transfer agreement, dated as of April
16, 2014 (the “SUBI Certificate Transfer Agreement”), between BMW LP and the
 

 
 

--------------------------------------------------------------------------------

 



Transferor, BMW LP has transferred and assigned, without recourse, to the
Transferor, all of BMW LP’s interest in the 2014-1 SUBI Certificate and certain
other rights in consideration of the Transfer Price (as defined therein);
 
WHEREAS, pursuant to the Issuer SUBI certificate transfer agreement, dated as of
April 16, 2014 (the “Issuer SUBI Certificate Transfer Agreement”), between the
Transferor and the Issuer, the Transferor has transferred and assigned, without
recourse, to the Issuer, all of the Transferor’s interest in the 2014-1 SUBI
Certificate and certain other rights in consideration of the Transfer Price (as
defined therein);
 
WHEREAS, pursuant to the Indenture, the Issuer has granted a security interest
in the 2014-1 SUBI Certificate to the Indenture Trustee to secure payment of the
Notes; and
 
WHEREAS, the parties hereto desire to provide that if, for any reason, the form
of any of the transactions contemplated by the SUBI Trust Agreement, the 2014-1
SUBI Certificate, the Trust Agreement or the Indenture (collectively, the
“Transfer Documents”) are deemed to constitute a loan by any or all of the
Securityholders (as defined in the Trust Agreement), secured by a pledge of the
2014-1 SUBI Assets or any interest therein (rather than by the 2014-1 SUBI
Certificate), each of the Vehicle Trust, BMW LP and the Transferor shall be
deemed to have granted to the Issuer a first priority security interest in the
Collateral (as defined herein) to secure the Securities, which security interest
the Issuer shall have assigned to the Indenture Trustee to secure the Notes.
 
NOW, THEREFORE, in consideration of the mutual agreements herein contained, and
of other good and valuable consideration, the receipt and adequacy of which are
hereby acknowledged, the parties hereto agree as follows:
 
ARTICLE ONE
 
DEFINITIONS
 
Section 1.01.      Definitions.  Whenever used herein, unless the context
otherwise requires, (i) capitalized terms not otherwise defined herein have the
meanings ascribed thereto in the SUBI Trust Agreement, and if not defined
therein, in the Servicing Agreement, (ii) capitalized terms defined in the
Preamble and the Recitals have the meanings set forth therein and (iii) the
following words and phrases shall have the following meanings:
 
“Agreement” means this Back-Up Security Agreement, as amended or supplemented
from time to time.
 
“Back-Up Event” means that a court of competent jurisdiction has made a
determination or ruling that has the effect of allowing realization on the
security intended to be provided to the Issuer by the Transfer Documents only if
such transactions are deemed to constitute a loan by the Issuer, secured
directly by a pledge of the 2014-1
 

 
2

--------------------------------------------------------------------------------

 



SUBI Assets or any interest therein (rather than by the 2014-1 SUBI Certificate
and the beneficial interest in the 2014-1 SUBI Assets represented thereby).
 
“Collateral” has the meaning set forth in Section 2.01(a).
 
“Pledgors” means the Vehicle Trust, BMW LP and the Transferor.
 
“Servicing Agreement” means the Basic Servicing Agreement, dated as of
August 30, 1995, between the Vehicle Trust, BMW LP and BMW Financial Services
NA, LLC (“BMW FS”), as servicer, as supplemented by the Servicing Supplement,
dated as of April 16, 2014, among the Vehicle Trust, BMW LP, and BMW FS, as
servicer.
 
“Trust Assets” has the meaning set forth in the SUBI Trust Agreement.
 
“UCC” means the Uniform Commercial Code as in effect in the applicable
jurisdiction.
 
Section 1.02.      Interpretive Provisions.  For all purposes of this Agreement,
except as otherwise expressly provided or unless the context otherwise requires,
(i) terms used herein include, as appropriate, all genders and the plural as
well as the singular, (ii) references to words such as “herein”, “hereof” and
the like shall refer to this Agreement as a whole and not to any particular
part, Article or Section herein, (iii) references to an Article or Section such
as “Article One” or “Section 1.01” shall refer to the applicable Article or
Section of this Agreement, (iv) the term “include” and all variations thereof
shall mean “include without limitation” and (v) the term “proceeds” shall have
the meaning ascribed to such term in the UCC.
 
ARTICLE TWO
 
SECURITY INTEREST
 
Section 2.01.      Grant of Security Interest.
 
(a)           Each of the Vehicle Trust, BMW LP and the Transferor hereby grants
to the Issuer a security interest in all of its present and future right, title
and interest, if any, in, to and under (but not, except to the extent required
by law, any obligations with respect to) the following collateral (the
“Collateral”):  (i) a 100% interest in (A) all rights under the 2014-1 Leases;
(B) all other 2014-1 SUBI Assets, including the 2014-1 SUBI Collection Account
but excluding the 2014-1 Vehicles except to the extent permitted by law and
(C) all proceeds of the items described in (i) (A) and (i) (B), including
insurance proceeds payable by reason of loss or damage to the 2014-1 Vehicles to
the extent not applied to making repairs to the related 2014-1 Vehicle or
otherwise paid by the Servicer to the Lessee, a third person or governmental
authority as required by law or pursuant to its normal servicing practices and
(ii) all proceeds of the foregoing.  Such grant is made to secure (i) the
payment of all amounts due on the Securities in accordance
 

 
3

--------------------------------------------------------------------------------

 



with their terms in the priorities of payment set forth in the Indenture,
(ii) the payment of all other sums payable under the Trust Agreement or the
Indenture and (iii) compliance with the provisions of the Trust Agreement and
the Indenture.
 
(b)           The Issuer hereby assigns to the Indenture Trustee its security
interests in the Collateral granted to the Issuer pursuant to Section 2.01(a)
hereof to secure (i) the payment of all amounts due on the Notes, (ii) the
payment of all other sums payable under the Indenture and (iii) compliance with
the provisions of the Indenture.
 
(c)           Each of the Issuer and the Indenture Trustee acknowledges such
grant and assignment, but all parties hereto acknowledge and agree that (i) such
grant and assignment are made solely for protective purposes and without
representation or warranty as to the nature of any of parties’ rights in and to
the Collateral; and (ii) none of the parties hereto intends to imply in any way
that any of the Transfer Documents should not be interpreted or enforced in
accordance with its respective terms.  Each of the Trustee and the Indenture
Trustee also acknowledges that it shall have no claim to any proceeds or assets
of the Vehicle Trust or to any of the Trust Assets other than the Collateral.
 
Section 2.02.      Certificate of Title.  None of the parties hereto, including
the Vehicle Trust, shall be required to make notation on, or cause to be taken
any other action with respect to, any Certificate of Title for any 2014-1
Vehicle to reflect the back-up Lien created hereby.
 
Section 2.03.      Filing of Financing Statements.
 
(a)           Each of the Vehicle Trust, BMW LP, the Transferor and the Issuer,
will from time to time execute, deliver and file all UCC financing statements
and continuation statements reasonably required or necessary to maintain,
perfect or continue the perfection of the back-up Lien created hereby with
respect to the 2014-1 Leases and the proceeds thereof and any other Collateral,
the perfection of a security interest in which may be accomplished and continued
by the same filings.  Each of BMW LP, the Transferor and the Issuer acknowledge
and agree that the UCC-1 financing statement filed against BMW LP in connection
with the transactions contemplated by the SUBI Certificate Transfer Agreement
shall be assigned directly by the Transferor to the Indenture Trustee as secured
party of record. The obligations of the Issuer hereunder will be performed by
the Administrator.
 
(b)           Upon release of the lien of the Indenture, the Indenture Trustee
shall execute and file such partial or full releases or partial or full
assignments of financing statements and other documents and instruments as may
be prepared and reasonably requested by the Issuer to assign the Indenture
Trustee’s interests hereunder back to the Issuer.
 

 
4

--------------------------------------------------------------------------------

 





 
Section 2.04.      Use of Collateral.  Each of the parties granting a security
interest hereunder may continue to use and deal with its interest in the
Collateral in any lawful manner and may sell items of Collateral in the ordinary
course of its business, subject only to the requirements of the Transfer
Documents, the Servicing Agreement or any other Basic Document, as appropriate.
 
Section 2.05.      Further Description of the Collateral.  Schedule A attached
hereto contains a description of the 2014-1 Leases.
 
Section 2.06.      Back-Up Rights of Issuer.  If a Back-Up Event shall have
occurred and be continuing, the Issuer may exercise the rights and remedies with
respect to the Collateral of a secured party under the UCC to the extent
permitted by applicable law.  Notwithstanding any other provision hereof, the
Issuer shall have recourse only against the Collateral and not against any
Pledgor hereunder.
 
ARTICLE THREE
 
MISCELLANEOUS
 
Section 3.01.      Amendments.  This Agreement may be amended by written
agreement among the parties hereto; provided, however, that it may only be
amended under the same circumstances the Trust Agreement could be amended
pursuant to Section 12.01 thereof and the Indenture could be amended pursuant to
Article Nine thereof.
 
Section 3.02.      Governing Law.  THIS AGREEMENT SHALL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD
TO ANY OTHERWISE APPLICABLE PRINCIPLES OF CONFLICTS OF LAW (OTHER THAN SECTIONS
5-1401 AND 5-1402 OF THE NEW YORK GENERAL OBLIGATIONS LAW).
 
Section 3.03.      Severability of Provisions.  If any one or more of the
covenants, agreements, provisions or terms of this Agreement shall be for any
reason whatsoever held invalid or unenforceable, then such covenants,
agreements, provisions or terms shall be deemed severable from the remaining
covenants, agreements, provisions and terms of this Agreement, as the same may
be amended or supplemented, and shall in no way affect the validity or
enforceability of the other covenants, agreements, provisions or terms of this
Agreement.
 
Section 3.04.      Counterparts.  This Agreement may be executed in any number
of counterparts, each of which so executed and delivered shall be deemed to be
an original, but all of which counterparts shall together constitute but one and
the same instrument.
 
Section 3.05.      Successors and Assigns.  All covenants and agreements
contained in this Agreement shall be binding upon, and inure to the benefit of,
the parties hereto and their respective permitted successors and assigns.
 

 
5

--------------------------------------------------------------------------------

 





 
Section 3.06.      Further Assurances.  Each party will perform such acts and
execute and deliver to any other party such additional documents or instruments
as may be reasonably requested in order to effect the purposes of this Agreement
and to better assure and confirm unto the requesting party its rights, powers
and remedies hereunder.
 
Section 3.07.      Limitation of Liability of the Owner Trustee, the Trustee and
the Indenture Trustee.
 
(a)           Notwithstanding anything contained herein to the contrary, this
instrument has been countersigned by Wilmington Trust, National Association not
in its individual capacity but solely in its capacity as Owner Trustee of the
Issuer and in no event shall Wilmington Trust, National Association in its
individual capacity or, except as expressly provided in the Trust Agreement, as
Owner Trustee of the Issuer, have any liability for the representations,
warranties, covenants, agreements or other obligations of the Issuer hereunder
or in any of the certificates, notices or agreements delivered pursuant hereto,
as to all of which recourse shall be had solely to the assets of the Issuer in
accordance with the priorities set forth in the Indenture.  For all purposes of
this Agreement, in the performance of any duties or obligations of the Issuer
hereunder, the Owner Trustee shall be subject to, and entitled to the benefits
of, the terms and provisions of Articles Six, Seven and Eight of the Trust
Agreement.
 
(b)           Notwithstanding anything contained herein to the contrary, this
instrument has been countersigned by BNY Mellon Trust of Delaware not in its
individual capacity but solely in its capacity as Trustee of the Vehicle Trust
and in no event shall BNY Mellon Trust of Delaware in its individual capacity
have any liability for the representations, warranties, covenants, agreements or
other obligations of the Vehicle Trust hereunder, as to all of which recourse
shall be had solely to the assets of the Vehicle Trust.  For all purposes of
this Agreement, in the performance of any duties or obligations of the Vehicle
Trust hereunder, the Trustee shall be subject to, and entitled to the benefits
of, the terms and provisions of Part VI of the SUBI Trust Agreement.
 
(c)           Notwithstanding anything contained herein to the contrary, this
instrument has been countersigned by U.S. Bank National Association not in its
individual capacity but solely in its capacity as Indenture Trustee and in no
event shall U.S. Bank National Association in its individual capacity have any
liability for the representations, warranties, covenants, agreements or other
obligations of the Issuer hereunder or in any of the certificates, notices or
agreements delivered pursuant hereto.
 
Section 3.08.      Notices.  All notices, requests and demands under this
Agreement shall be given in accordance with Section 11.04 of the Indenture.  The
address for such purpose of (i) the Vehicle Trust shall be c/o BNY Mellon Trust
of Delaware, 100 White Clay Center, Suite 102, P.O. Box 6995, Newark, DE 19711;
(ii) BMW LP shall be 300 Chestnut Ridge Road, Woodcliff Lake, NJ 07677
(telecopier no. (201) 307-9286),
 

 
6

--------------------------------------------------------------------------------

 



Attention: General Counsel; and (iii) the Transferor shall be 300 Chestnut Ridge
Road, Woodcliff Lake, NJ 07677 (telecopier no. (201) 307-9286), Attention:
General Counsel.
 
Section 3.09.      Series Disclaimer and Acknowledgment.  The parties hereto
acknowledge and agree that the Vehicle Trust is organized in series pursuant to
Section 3804(a) and 3806(b)(2) of the Statutory Trust Statute.  As such, the
debts, liabilities, obligations and expenses incurred, contracted for or
otherwise existing with respect to each series of the Vehicle Trust shall be
enforceable against the assets of such series of the Vehicle Trust only, and not
against the assets of the Vehicle Trust generally or the assets of any other
series of the Vehicle Trust or against the Trustee of the Vehicle Trust.  There
may be several series of the Vehicle Trust created pursuant to the Vehicle Trust
Agreement.
 
[SIGNATURE PAGE FOLLOWS]

 
7

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective officers hereto duly authorized, as of the day and
year first above written.
 

 
FINANCIAL SERVICES VEHICLE TRUST, with respect to the 2014-1 SUBI
 
 
By:BNY MELLON TRUST OF DELAWARE,
            not in its individual capacity but solely as Trustee
 
 
 
By:   /s/ Kristine K.
Gullo                                                            
        Name:  Kristine K. Gullo
        Title:    Vice President
 
 
BMW MANUFACTURING L.P.
 
 
 
By:BMW FACILITY PARTNERS, LLC,
           as General Partner
 
 
 
By:  /s/ Joachim Hensel                                                
        Name:  Joachim Hensel
        Title:    President
 
 
By:  /s/ Dr. Ralf Edelmann                                            
        Name:  Dr. Ralf Edelmann
        Title:    Treasurer
 


 
 

--------------------------------------------------------------------------------

 


 
BMW AUTO LEASING LLC
 
 
 
By:  /s/ Joachim Hensel                                                
        Name:  Joachim Hensel
        Title:    Vice President - Finance & CFO
 
 
 
By:  /s/ Dr. Ralf Edelmann                                            
        Name:  Dr. Ralf Edelmann
        Title:    Treasurer
 
 
 
BMW VEHICLE LEASE TRUST 2014-1
 
 
 
By:WILMINGTON TRUST, NATIONAL ASSOCIATION,
            not in its individual capacity but solely as Owner Trustee
 
 
 
By:    /s/ Jennifer A. Luce                                              
          Name:   Jennifer A. Luce
          Title:     Vice President

 
 
U.S. BANK NATIONAL ASSOCIATION,
         not in its individual capacity but solely as Indenture Trustee
 
 
 
By:   /s/ Laura DeBolt                                                       
       Name:   Laura DeBolt
       Title:     Vice President
 
 


 
 

--------------------------------------------------------------------------------

 

SCHEDULE A
 
Schedule of 2014-1 Leases
 
 [Omitted. Copies on file with the Servicer, the Trustee and the Owner Trustee.]
 


 

 
 
 
